t c memo united_states tax_court mts international inc petitioner v commissioner of internal revenue respondent robert c hughes iii petitioner v commissioner of internal revenue respondent docket nos filed date gary l goble for petitioners frederick w krieg and d lyndell pickett for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners’ federal_income_tax and additions to tax as follows these cases were consolidated for purposes of trial briefing and opinion mts international inc additions to tax_year deficiency sec_6651 sec_6653 a sec_6661 dollar_figure dollar_figure dollar_figure dollar_figure respondent determined an addition_to_tax under sec_6653 of percent of the interest due on dollar_figure for robert c hughes iii additions to tax_year deficiency sec_6651 sec_6653 a sec_6661 dollar_figure dollar_figure big_number big_number dollar_figure big_number dollar_figure big_number respondent determined additions to tax under sec_6653 of percent of the interest due on dollar_figure for and percent of the interest due on dollar_figure for after concessions the issues for decision are whether the loss petitioner robert c hughes iii sustained when he sold zzzz best co stock in is deductible as a theft_loss we hold that it is not whether petitioner robert c hughes iii’s withdrawals from petitioner mts international inc mts and what petitioners contend was its forgiveness of his debts were constructive_dividend income to him in the amount of dollar_figure in we hold that they were except as discussed below whether petitioner mts international inc may deduct dollar_figure for travel and entertainment_expenses for we hold that it may not references to petitioner are to robert c hughes iii references to petitioner corporation are to mts international inc section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioner and petitioner corporation petitioner resided in prospect kentucky when he filed the petition in this case petitioner corporation had its principal_place_of_business in louisville kentucky during the years in issue petitioner has been the sole shareholder director and president of petitioner corporation at all times since it was incorporated petitioner controlled petitioner corporation including its financing dividends and loans petitioner corporation was in the business of collecting debts for creditors it was also in the factoring business ie it bought accounts_receivable from businesses for a percentage of face value and then tried to collect the receivables b petitioner’s dealings with zzzz best co in early petitioner advertised in the los angeles times for businesses that wanted to factor receivables barry minkow minkow the president of zzzz best co inc zzzz best in los angeles saw the ad and contacted petitioner petitioner and mark morze morze minkow’s accountant met in los angeles in april or date to discuss petitioner’s purchase of zzzz best receivables morze gave him balance sheets operating statements press clippings on minkow and zzzz best and other documents purporting to show the financial strength of minkow and zzzz best petitioner and minkow spoke several times during the summer of about petitioner corporation’s possible purchase of zzzz best receivables zzzz best claimed to perform insurance restoration work on buildings damaged by water and fire minkow knew the receivables were fraudulent and that zzzz best’s financial statements contained false information about its profitability minkow needed capital in because he frequently borrowed from one investor to repay another investor on date minkow sent documents to petitioner from interstate appraisal services interstate purporting to show that zzzz best’s accounts_receivable were legitimate petitioner examined zzzz best’s financials and the interstate documents in july and date but could not verify the amount of receivables petitioner analyzed the financials and bank statements morze gave him and concluded that they did not make financial sense in date zzzz best went public its stock began to be publicly traded on the national association of securities dealers automated quotations nasdaq by date petitioner thought that minkow and zzzz best stock were legitimate because of the date public offering of zzzz best stock minkow’s appearances on talk shows and in business magazines and other institutions’ purchases of zzzz best stock petitioner bought big_number shares of zzzz best common_stock for dollar_figure in early date he sold the big_number shares on or before date for dollar_figure resulting in a profit of dollar_figure minkow spoke with petitioner frequently from late april to mid-date to encourage petitioner corporation to buy dollar_figure of zzzz best receivables minkow thought petitioner might buy some of zzzz best’s receivables minkow told petitioner that zzzz best’s stock was one of the best nasdaq stocks but he did not try to sell zzzz best stock to petitioner minkow held a press conference on date to respond to a newspaper article alleging wrongdoings by him he announced that investigators who had reviewed allegations about a junk_bond offering by zzzz best through drexel burnham lambert drexel burnham found nothing wrong and that the offering would proceed drexel burnham ended its relationship with zzzz best because minkow’s press conference violated rules regarding public offerings in early date zzzz best stock was one of the most actively_traded nasdaq stocks petitioner believed that minkow was one of the most prominent and successful entrepreneurs in the country at that time from june to date petitioner bought big_number shares of zzzz best stock for dollar_figure on date shareholders of zzzz best filed a class action suit against zzzz best minkow and others in re zzzz best co sec litigation docket no cv rswl bx c d cal petitioner became a plaintiff in the shareholder class action suit at a time not specified in the record in mid-date minkow was desperate to raise capital because banks had called his loans and zzzz best stock had lost value due to negative press on date minkow telefaxed a letter to petitioner purporting to confirm zzzz best’s sale to petitioner corporation of dollar_figure in receivables for dollar_figure zzzz best did not sell its receivables to petitioner or petitioner corporation then or at any time on date petitioner bought big_number shares of zzzz best stock for dollar_figure he paid a total of dollar_figure for the big_number shares he bought in june he bought all of his zzzz best stock through stockbrokers ie merrill lynch and drexel burnham he did not buy any zzzz best stock from zzzz best minkow or any other officer or director of zzzz best minkow did not try to sell zzzz best stock to petitioner and did not encourage him to buy it minkow telefaxed various documents to petitioner corporation on date these included a form 10-q undated zzzz best financial statements the date press release concerning zzzz best’s future operations a security_agreement minkow’s personal guarantee of the receivables minkow’s personal financial statement as of date an irrevocable stock bond power in which minkow assigned to mts big_number shares of restricted_stock in zzzz best and documents from interstate purporting to show that the accounts_receivable were legitimate minkow also telefaxed a date agreement to buy accounts_receivable that included a blank signature line for petitioner the trade_date of petitioner’s purchase of the big_number shares of zzzz best stock was date the settlement_date was date minkow telefaxed these documents to petitioner pincite p m on date petitioner did not try to show that he received these documents before he bought big_number shares of zzzz best stock described above corporation by robert hughes president minkow’s and zzzz best’s financial statements were false petitioner examined zzzz best’s financial statements in mid to late date and concluded that its balance sheets were unusually skewed toward accounts_receivable he believed that nearly percent of zzzz best’s assets were receivables he concluded that zzzz best’s nominal balance did not match the total amount of receivables petitioner corporation did not buy zzzz best receivables because petitioner could not verify the source of the receivables on june july and date petitioner sold the big_number shares of zzzz best stock he bought in june his sale price was dollar_figure and his loss was dollar_figure c minkow’s conviction and zzzz best class action suit in date minkow and other officers of zzzz best were charged with the crimes of conspiracy unauthorized use of access devices money laundering interstate transportation of stolen securities and money and securities mail bank and tax_fraud minkow was convicted early in at various times not specified in the record petitioner contacted the attorneys who represent the plaintiffs in the shareholder class action suit a recovery agreement on the class action suit was reached in it was signed by the parties in date d petitioner corporation’s transfer of funds to petitioner petitioner corporation transferred an amount of funds not specified in the record to petitioner before and during its tax_year petitioner corporation’s minutes for date stated that it would lend money to petitioner as needed at a percent interest rate petitioner corporation did not require and petitioner did not give collateral for any transfers of funds from petitioner corporation to him petitioner did not pay interest to petitioner corporation on the transfers at issue or for any prior transfers there was no limit on the amount petitioner could borrow from petitioner corporation the purported loans had no maturity dates petitioner executed no notes evidencing debt to petitioner corporation petitioner corporation has never formally declared or paid dividends to petitioner e petitioner’s tax_return petitioner filed his income_tax return on date he claimed a dollar_figure capital_loss and a long-term_capital_gain of dollar_figure from his sales of different securities including texaco exxon navistar crazy eddies chi- chi’s and zzzz best the loss included a dollar_figure net_loss from his sales of zzzz best stock he filed an amended return on date on which he claimed a dollar_figure theft_loss for the zzzz best stock petitioner corporation filed a tax_return for its tax_year on date it reported unappropriated retained earnings_of dollar_figure at the end of its tax_year opinion a theft lo sec_1 background petitioner contends that he may deduct the loss on his investment in zzzz best stock as a theft_loss for generally a taxpayer may deduct a theft_loss in the year in which the taxpayer discovers the loss sec_165 e 411_f2d_13 3d cir affg tcmemo_1968_155 whether there is a theft for purposes of sec_165 is determined by applicable state law 63_tc_736 affd without published opinion 523_f2d_1053 5th cir a conviction for theft under state law is not required for a taxpayer to be eligible for a theft_loss deduction 37_tc_504 petitioner bears the burden of proving that he i sec_4 petitioner did not explain how he figured the dollar_figure theft_loss amount on brief he claimed that he had a dollar_figure theft_loss when he sold zzzz best stock this is the amount we treat as in dispute entitled to deduct a theft_loss rule a 290_us_111 the parties agree that kentucky law applies here petitioner points out that minkow knowingly misrepresented the value of the zzzz best receivables and stock to petitioner and argues that minkow’s conduct was theft by deception under kentucky law theft by deception sec_514 of the kentucky penal code ky rev stat ann sec_514 michie provides that theft by deception -- a person is guilty of theft by deception when he obtains property or services of another by deception with intent to deprive him thereof a person deceives when he intentionally a creates or reinforces a false impression including false impressions as to law value intention or other state of mind c fails to correct a false impression which the deceiver previously created or reinforced obtain means to bring about a transfer or purported transfer from another person of a legal_interest in the property whether to the obtainer or another ky rev stat ann sec_514 a michie for us to find that minkow committed theft by deception petitioner must show that minkow intentionally deprived petitioner of property through deception or false representations on which petitioner relied ky rev stat ann sec_514 michie commonwealth v burnette s w 2d ky brown v commonwealth s w 2d ky petitioner contends that he bought zzzz best stock in reliance on minkow’s representations and material minkow sent him petitioner contends that minkow’s intent to deceive him about the receivables also showed that minkow intended to deceive him to buy zzzz best stock petitioner argues that minkow’s fraudulent misrepresentation of the value of the receivables caused petitioner to buy zzzz best stock see ky rev stat ann sec_501 michie sec_501 ky rev stat ann michie provides in part causal relationships -- conduct is the cause of a result when it is an antecedent without which the result in question would not have occurred when intentionally causing a particular result is an element of an offense the element is not established if the actual result is not within the intention or the contemplation of the actor unless a the actual result differs from that intended or contemplated as the case may be only in the respect that a different person or different property is injured or affected or that the injury or harm intended or contemplated would have been more serious or more extensive or b the actual result involves the same kind of injury or harm as that intended or contemplated and occurs in a manner which the actor knows or should know is rendered substantially more probable by his conduct we are not convinced by petitioner’s claim that he bought zzzz best stock in reliance on minkow’s statements or the documents minkow sent to him although minkow made fraudulent misrepresentations about the receivables petitioner did not rely on them petitioner had reservations about the receivables and did not buy them petitioner bought big_number shares of zzzz best stock in early date because based on zzzz best’s date public offering publicity surrounding minkow and zzzz best and other institutions’ purchases of that stock he thought it was a good investment he sold that stock for a profit of dollar_figure on date petitioner bought big_number shares of zzzz best stock from june to date and big_number shares on date also because he thought it would be a good investment petitioner bought all big_number shares of zzzz best stock at issue here before minkow telefaxed various documents to him on date although minkow talked frequently to petitioner on the phone from late april to mid-date he was trying to persuade petitioner to buy receivables not stock minkow told petitioner that zzzz best’s stock was one of the best nasdaq stocks after petitioner bought and sold big_number shares of it in early date petitioner decided to buy zzzz best stock based on his knowledge of zzzz best’s public offering the active trading of zzzz best stock and minkow’s reputation as an entrepreneur his investment decision was not the result of minkow’s misrepresentations petitioner points out that minkow’s repeated personal contacts with petitioner differentiate this case from most cases where an investor buys publicly traded stock see eg paine v commissioner t c pincite crowell v commissioner tcmemo_1986_314 de fusco v commissioner tcmemo_1979_230 barry v commissioner tcmemo_1978_215 petitioner maintains that he bought zzzz best stock based not on his own analysis or that of a broker but based on minkow’s intentional misrepresentations to petitioner we disagree for the reasons stated above petitioner has not shown that there was a theft under sec_514 of the kentucky penal code because minkow did not try to convince petitioner to buy zzzz best stock and because petitioner’s decision to buy the stock was not made in reliance on minkow’s representations therefore we conclude that petitioner may not deduct his loss on zzzz best stock as a theft_loss in view of our holding we need not reach respondent’s argument that petitioner had a reasonable_prospect_of_recovery at the end of b petitioner’s dividend income and petitioner corporation’s travel and entertainment_expenses deduction petitioner’s evidence these cases were calendared for trial twice in louisville five months before they were first calendared for trial we sent a copy of the court’s standing_pretrial_order to petitioner the standing_pretrial_order stated in part any documents or materials which a party expects to utilize in the event of trial except for impeachment but which are not stipulated shall be identified in writing and exchanged by the parties at least days before the first day of the trial session petitioner gave respondent envelopes containing some of his record sec_3 days before that trial session the records were disorganized respondent immediately returned the records to petitioner so he could organize them petitioner did not return those records to respondent until the second time the cases were set for trial about months before the trial of these cases we ordered the parties to exchange all evidence to be offered at trial except for impeachment purposes days before trial we also told the parties that the court may refuse to receive in evidence any document or material not stipulated or exchanged as required by this court four days before trial petitioner again gave disorganized records to respondent respondent returned them to petitioner to organize them petitioner did not return those records to respondent before trial at trial petitioner submitted several exhibits purporting to substantiate some of petitioner corporation’s travel and entertainment_expenses and petitioner’s claim that he made cash advances to petitioner corporation they were not admitted into evidence because they were not exchanged as required by our pretrial orders materials not exchanged in compliance with our pretrial orders may be excluded from evidence rule c gleason v commissioner tcmemo_1990_110 see 565_f2d_954 5th cir affg 65_tc_333 and 67_tc_931 76_tc_1027 affd 696_f2d_1234 9th cir at trial petitioner’s counsel said that prior counsel for petitioner had told him that he submitted and withdrew for reorganization voluminous documentation around date respondent’s counsel remembered receiving no such documents from petitioner there is no corroboration of petitioner’s counsel’s secondhand report that prior counsel gave records to respondent in date petitioners apparently accept respondent’s counsel’s account because they have not pursued this point further also petitioner does not claim that he organized any of these records and gave them to respondent before these cases were tried petitioner refrained from offering numerous documents into evidence after we did not admit other exhibits that were not exchanged before trial dividend income respondent determined that petitioner had dividend income from petitioner corporation in as follows debt_cancellation forgiveness of debt use of property and loans increase in loan by total dollar_figure big_number big_number respondent conceded that dollar_figure of this amount was an mts bookkeeping error and that dollar_figure was transfers from petitioner to petitioner corporation the parties continue to dispute whether petitioner received dollar_figure of dividend income petitioner bears the burden of proving that these payments were not dividend income rule a welch v helvering u s pincite a dividend is a distribution_of_property by a corporation to its shareholders from its earnings_and_profits sec_316 gross_income includes dividends sec_61 petitioner contends that he made unreimbursed cash advances including mortgage payments on petitioner corporation’s behalf he said that he thought the amount of the cash advances was around dollar_figure petitioner’s only evidence on this issue was his vague testimony petitioner’s documents which we discussed above at par b-1 pp included one check which was in the amount of dollar_figure and purported to be a mortgage payment written by petitioner for petitioner corporation and various hotel restaurant and transportation receipts which lacked complete dates ie the year was missing or failed to adequately show the business_purpose or to show that the statement of business_purpose was made contemporaneously even if we had admitted petitioner’s exhibits they would not have substantiated petitioner’s claim that he made payments to or on behalf of petitioner corporation petitioner offered no evidence that the debts were not canceled that he did not make withdrawals from petitioner corporation that the amounts were repaid or that the withdrawals and debt cancellations were not taxable dividends to him sec_6001 rule a petitioner’s records were totally inadequate to convince us that he made unreimbursed payments of mortgage and other expenses of petitioner corporation however petitioner’s testimony convinces us that he made some cash advances to petitioner corporation we find that dollar_figure of the dollar_figure in dispute was not dividends from petitioner corporation to petitioner petitioner corporation had retained earnings in of dollar_figure which is enough to establish that the cash advances to petitioner were dividends sec_316 petitioner has not shown that petitioner corporation did not have enough retained earnings to support respondent’s determination that he received dividends from petitioner corporation we conclude that petitioner had dividend income of dollar_figure in travel and entertainment_expenses respondent disallowed dollar_figure claimed by petitioner corporation as travel and entertainment deductions respondent’s determination is presumed to be correct and petitioner corporation bears the burden of proving otherwise rule a welch v helvering supra pincite as discussed above at par b-1 pp we did not admit into evidence petitioner’s exhibits purporting to substantiate some of petitioner corporation’s travel and entertainment_expenses also petitioner did not offer numerous other documents also purporting to substantiate travel and entertainment_expenses even if the documents offered by petitioner were in evidence the exhibits consisting mainly of expense reports and xerox copies of hotel restaurant and other receipts did not adequately substantiate any of petitioner corporation’s travel and entertainment_expenses most of them did not indicate the business_purpose for the expense petitioner did not testify about the travel and entertainment_expenses thus there is no evidence that petitioner corporation incurred travel and entertainment_expenses the amount thereof or the business_purpose for the expenses sec_6001 sec_274 rule a petitioner corporation did not address this issue on brief petitioner corporation has not carried its burden of proving that it may deduct travel and entertainment_expenses to reflect the foregoing and concessions decisions will be entered under rule
